T~E=A~ORNEYGENERAL
                     OF   TEXAS



                      December 18, 1963


Honorable John Connally           Opinion No. c-196
Governor of Texas
Austin, Texas                     Re:   Authoritv to transfer
                                        monies In the suspense
                                        fund received by the
Dear Governor Connally:                 State under a will.
      Your request for an opinion reads as follows:
           "AS of this date, the Governor's office
      is holding In the Suspense Fund in the Treas-
      ury the sum $3,000, this amount having been
      deposited in 1936. To explain the origin  of
      this balance we quote in part from a'state
      auditor's report of January 21st, 1947:
            11 t
                    Deposit made on December 22,
      1936, being a check made payable to the State
      of Texas, the Treasurer of the State of Texas,
      and Governor James V. Allred, In the sum of
      $3,000.00, remitted by the Trust Company of
      Georgia under a provisionof the will of one
      Helen Gray, which reads as follows:
           ""1 will and bequeath to the State of
      Texas the sum of Three Thousand ($3,000.00)
      Dollars, in trust, nevertheless, subject to
      the following limitations, uses and trusts,
      to-wit:
            Itll.I
                 will and direct that said State
       invest said sum until sufficient funds are
       obtained by said State to establish a school
       of economics and political science In Eastern
       Texas, and It is my earnest wish that the pur-
       pose of said School be to study with keen
       analysis, the economic and political Interests
       of the State of Texas and other Southern States,
       and I wish that the thoughts and principles of
       Thomas Jefferson, George McDuffie and Matthew
       Maury be particularly studied at said school,
       and that a keen comparison between the character


                            -945-
Hon. John Connally, page 2 (C-196)


      and principles of our great and noble
      President, Jefferson Davis, and President
      Abraham Lincoln be made. The idea of the
      necessity of economic and political science
      associations throughout the South'came to
      me when I was in Galveston, Texas, writing
      for the Atlanta Constitution Publishing
      Company. . . .I'
           "In order to carry out the wiahes'of
      the donor, this office has notified those
      colleges and universities in the eastern
      part of Texas that might qualffy to submit
      a statement Indicating their qualifications
      to receive this bequest., We have received
      a proposal from Texas A & M University, a
      copy of which Is attached.
           "Your opinion Is respectfully requested
      as to the legality of transferring this
      $3,000 now in suspense to Texas A & M Unlver-
      sity for'the purposes stipulated in their
      proposal."
       The letter from President Earl Rudder, President of
Texas A & M University, reads as follows:
            "Your letter of October 31, 1963, in
      regard to $3,000 from the estate of Helen
      Gray for a school of economics and political
      science In Eastern Texas for the purpose of
      studying the thoughts and principles of the
      founding fathers of this nation and state and
      in particular those of Jefferson, McDuffie,
      Maury, Davis, and Lincoln has been gratefully
      received, We feel that Texas A&M University
      is fully qualified to meet the terms of Helen
      Gray's will through Its program of study In
      political science and related fields of study
      in economics and history where the political
      and economic philosophies of the founding
      fathers and those of their interpreters re-
      oeive careful attention. The philosophical
      thinking of the leaders of the Old South Is
      emphasized.
            "Our degree programs in government (po-
       litical science) are relatively new ones,


                            -946-
Hon. John Connally, Page   3   (C-196)


      and it is our belief that the $3,000, if
      made available to us, can be used most
      advantageously to build more strongly our
      library collection to exemplify the economic
      and political philosophies taught by the men
      mentioned In the Gray will. The books for
      the Library would be selected by our Depart-
      ment of History and Government, and a suit-
      able name plate to identify the donor and
      purpose will be inserted in each. The follow-
      ing lettering onthe name-plate is suggested,
      although we will be willing to consider any
      other that your office or the family may de-
      sire:
                "The Helen Gray Collection
                           in
        Economic and Political Thought of the Old South
           "It is our belief that this use falls
      within the restrictions posed by the Helen
      Gray will."
       You are advised that under the facts submitted, monies
received under the will of Helen Gray were properly placed
and kept in the suspense fund and such monies are not sub ect
to appropriation. Attorney General's Opinion O-945 (19403 .
Therefore, in order to transfer such monies acquired pursuant
to the will, the only requirement is that such monies are to
be spent for the purpose stated in the will. According to
your letter, this purpose Is "to establish a school of eco-
nomics and political science in Eastern Texas, and it is my
earnest wish that the purpose of said School be to study with
keen analysis, the economic and political interests of the
State of Texas and other Southern States, and I wish that the
thoughts and principles of Thomas Jefferson, George McDuffie
and Matthew Maury be particularly studied at said school, and
that a keen comparison between the character and principles
of our great and noble President, Jefferson Davis, and Presl-
dent Abraham Lincoln be made."
       According to the letter of President Earl Rudder, Texas
A & M University, located at College Station, has degree programs
in government (political science). It is our opinion that such
fact is in sufficient compliance with that portion of the will
"to establish a school of economics and political science In
Eastern Texas.”  It is not clear from the letter of President
Rudder whether Texas A & M University Is agreeing to establish


                                -947-
Hon. John Connally, page 4 (C-196)


a course of study outlined in the will of Helen Gray, (1)
wherein the economic and political interests of the State
of Texas and other Southern States are Included, (2) wherein
the thoughts and principles of Thomas Jefferson, George
McDuffie and Matthew Maury are Included, and (3)wherein a
keen comparison between the character and principles of
Jefferson Davis and Abraham Lincoln are made.
       It is our opinion that if Texas A & M University agrees
to expend the above referred to monies held In suspense, for
the purpose of establishing a course of study outlined in the
will of Helen Gray, said monies ~.may legally be transferred to
Texas A & M University for said purposes. In the absence of
such an agreement, It is our opinion that such monies may not
be transferred to Texas A & M University, but must be held In
suspense for the benefit of a school In Eastern Texas which
will provide for such course of study in a school of economics
and political science as outlined in the will of Helen Gray.

                          SUMMARY
             Monies received under a will to the
        State of Texas are required to be held in
        the suspense fund until such monies may be
        expended for the purposes set out in the
        will.
                            Yours very truly,
                           WAGGONER CARR
    I                      Attorney General




JR:ms                           Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
J. S. Bracewell
Robert Flowers
Edward Moffett
APPROVED FOR THE ATTORNEY GENERAL
By: H. Grady Chandler

                             -948-